DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I and SEQ ID 11 with traverse in the reply filed on 4 Jan, 2022.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 3 March, 2022.
Applicants request rejoinder of claim 8.  That claim requires that the Cholera toxin B subunit be bound directly to the clostridial light chain.  However, applicant’s elected species has the clostridial light chain bound to the HN subunit, not the Cholera toxin B subunit.  It is thus properly withdrawn.

Claims Status
Claims 1-5, 7-11, 13-25 are pending.
Claims 1, 3-5, 7-9, 11, 13, and 21 have been amended.
Claims 22-25 are new.
Claims 8, 9, 11, 12, and 15-20 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1-6, 10, and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

The rejection of claim(s) 1-4, 6, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51 is hereby withdrawn due to amendment.

The rejection of claims 1-6 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 12 of U.S. Patent No. 10,648,045 is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1-3, 5, 7, 10, 14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al (FEBS J (2011) 278 p4506-4515, cited by applicants), and Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants).  Please note that this rejection does not read on applicant’s elected species.
Stenmark et al describe the crystal structure of BoNT/A in a complex with GT1b (title).  The botulism toxins, despite their lethality, are widely used medically (1st page, 1st column, 1st paragraph).  This BoNT/GT1b binding is important for activity, because, despite the similarity between of the binding of BoNT/A to GT1b and cholera toxin binding to GM1 (7th page, 2nd column, 3d paragraph), BoNT/A binds poorly to GM1 (7th page, 2nd column, 4th paragraph).  Formulations were made in buffer with EDTA (2nd page, 2nd column, 3d paragraph), a pharmaceutically acceptable composition.
The difference between this reference and the instant claims is that this reference does not add the cholera toxin to the BoNT polypeptide sequence.
Mammen et al discuss polyvalent interactions and use of them in design (title).  Using a mixture of ligand/receptor pairs (i.e. multiple ligands on one molecule binding to multiple receptors on another) can result in greater strength and specificity of binding than equivalent monovalent interactions (p2272, 2nd page, 4th paragraph).  These interactions can be used in drug design for these purposes (p2780, 1st column, 2nd paragraph).  One naturally occurring example presented is the binding of the cholera B subunit to GM1 (p2766, 2nd column, 4th and 5th paragraphs, continues to p2787); another is the binding of the various BoNTs with gangliosides (table 6, p2764, top of page).  This reference discusses multivalency to increase selectivity and apparent affinity, and explicitly mentions the ganglioside binding units described by Stenmark et al.
Rummel et al discuss exchanging HCC domains between BoNTs (title).  This can improve affinity, which will allow for lower dosages which will delay the onset of antibody formation to these toxins (abstract).  This reference demonstrates a need in the art for BoNT variants with greater affinity.
Maysuyer et al discuss engineering botulism neurotoxins (title).  The various subunits, such as the light chain, the translocation domain, and the Hc domain, can be mixed and matched and duplicated (fig 5, p39, top of page).  Additional elements can be placed either C-terminal or N-terminal of the Hn domain (fig 5f, p39, top of page).  This reference teaches the great deal of tolerance BoNT serotypes have to addition and modification.
Therefore, it would be obvious to add the cholera b subunit to the polypeptide of Stenmark et al, to use its binding to GM1 to increase the specificity and apparent affinity, allowing for lower doses to delay immune reactions, as described by Mammen et al and Rummel et al.  As Maysuyer et al teach that the BoNTs are tolerant of this addition, an artisan in this field would attempt this addition with a reasonable expectation of success.
The polypeptide made from this combination is a BoNT/A (SEQ ID 1 of the instant claims) with a cholera B subunit (SEQ ID 9 of the instant claims).  The cholera B subunit is a selective ganglioside binding moiety that is not a clostridial Hcc domain, rendering obvious claims 1, 7, 8, 10, 21-25.
The native translocation domain of the BoNT is still on the polypeptide, rendering obvious claims 2 and 3.
The native Hcc domain is still on the polypeptide, rendering obvious claim 5.
Stenmark et al uses a pharmaceutical composition, rendering obvious claim 14.
response to applicant’s arguments
	Applicants argue that the construct has increased affinity requiring a lower dose, which they argue is an unexpected result.
Applicant's arguments filed 1 June, 2022 have been fully considered but they are not persuasive.

There are two issues with this argument.  First, it is not clear that the alleged unexpected results are commensurate in scope with the claims.  The example given has multiple binding sites, which, as described by Mammen et al, will increase avidity.  However, that is not a claim limitation.  The second issue is that applicant’s alleged unexpected result is the rationale for combination in the rejection; in other words, it is an expected result of combining the references.

second rejection
Claims 1-5, 7, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al (FEBS J (2011) 278 p4506-4515, cited by applicants), Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants) and Sutton et al (Prot. Express. Purif. (2005) 40 p31-41).  Please note that this rejection does not read on applicant’s elected species.
	The teachings of Stenmark et al, Mammen et al, Rummel et al, and Masuyer et al were given above, and will not be repeated here.  Please note that these references render obvious claims 1-3, 5, 7, 10, 14, and 21-25.
	The difference between these references and the remaining claim is that the construct does not explicitly have an activation site between the light chain and the Hn domain.
	Sutton et al discusses activatable derivatives of BoNT A (title).  An enterokinase cleavage site was inserted between the light chain and the Hn domain (fig 1a, p33, top of page).  While other cleavage sites were poorly cleaved, the enterokinase linkers were efficiency cleaved and the majority of proteins formed the appropriate disulfide bond (p35, 1st column, 1st paragraph).  This allows for selective activation of the correctly folded LHn protein in its biologically active disulfide form (p39, 1st column, 3d paragraph).  This reference teaches an enterokinase cleavage site engineered between the L chain and the Hn domain,
	Therefore, it would be obvious to include an enterokinase cleavage site between the L chain and the Hn domain to allow for selective activation of the polypeptide.  As this was done for the same polypeptide (albeit without the other engineered moieties), an artisan in this field would attempt this modification with a reasonable expectation of success.
	Sutton et al discusses inserting an enterokinase cleavage site at the C-terminus of the L chain, rendering obvious claim 4.
response to applicant’s arguments
	Applicants have used the same arguments for all rejections under this statute, which were answered above.

third rejection
Claims 1-5, 7, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al (FEBS J (2011) 278 p4506-4515, cited by applicants), and Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants), Sutton et al (Prot. Express. Purif. (2005) 40 p31-41), Shcherbakova et al (Nat. Commun. (Aug 2016) 7:12405), Kovacs et al (PNAS (2014) 111(52) p18542-18547) and Huehls et al (Immunol. Cell Biol. (20015) 93(3) p290-296).
The teachings of Stenmark et al, Mammen et al, Rummel et al, Masuyer et al, and Sutton et al were given above, and will not be repeated here.
The difference between applicant’s elected species and the molecule made from the teachings of Stenmark et al, Mammen et al, Rummel et al, Masuyer et al, and Sutton et al is that these references do not teach the SGGGG linker.
Shcherbackova et al discuss NIR fluorescent protein tags (title).  These tags were attached to proteins of interest with an (SGGGG)n linker (10th page, 6th paragraph).  
Kovacs et al discuss recombinant expression of gp140 for vaccine development (abstract).  Additional elements were attached to this protein via an (SGGGG)4 linker (fig 1, p18543, 2nd column, bottom of page).
Huehls et al discuss bispecific T cell engagers, which have a T-cell specific molecule connected to a moiety that binds to a tumor specific antigen (abstract).  The various units of this construct are attached via SGGGG linkers with 3 or more repeat units (3d page, 2nd paragraph).
Shcherbackova et al, Kovacs et al, and Huehls et al show that the (SGGGG)n linker is common in diverse fields of recombinant protein production, making it an obvious choice to connect the cholera B toxin unit to the rest of the BoNT unit.
Stenmark et al, Mammen et al, Rummel et al, and Masuyer et al render obvious addition of a cholera B toxin subunit to BoNT/A of Stenmark et al.  Masuyer et al teach that one place that the BoNT polypeptides can tolerate addition of a sequence is N-terminal to the Hn domain.  Sutton et al renders obvious an enterokinase cleavage domain, and Scherbackova et al, Kovacs et al, and Huehls et al render obvious an (SGGGG)n linker between the cholera B toxin subunit and the Hn domain.  These are the elements of applicant’s elected sequence, SEQ ID 11, rendering it obvious.
response to applicant’s arguments
	Applicants have used the same arguments for all rejections under this statute, which were answered above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658